Citation Nr: 0103802	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-23 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for post 
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.

2.  Entitlement to an increased original disability rating 
for tinnitus, currently rated as 10 percent disabling.

3.  Entitlement to an increased (compensable) disability 
rating for hearing loss.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law



ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA), Regional Office 
(RO), in Montgomery, Alabama, which granted entitlement to 
service connection for tinnitus, assigning a 10 percent 
disability evaluation, and which denied entitlement to 
increased disability ratings for PTSD and hearing loss and to 
a total disability rating for compensation purposes due to 
individual unemployability.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been developed.

2.  The preponderance of the evidence of record shows that 
the veteran's PTSD is productive of moderate social and 
occupational impairment creating difficulty in establishing 
effective work and social relationships due to sleep 
difficulty, panic attacks, anxiety, depressed mood, problems 
with memory, suicidal ideation, intrusive thoughts, and 
nightmares.

3.  The evidence does not show that the veteran's PTSD 
creates social and occupational impairment in most areas 
creating an inability to establish and maintain effective 
relationships with such symptoms as obsessional rituals, 
illogical speech, near-continuous panic, spatial 
disorientation, and a neglect of personal appearance.

4.  The preponderance of the evidence shows that the 
veteran's tinnitus involves subjective complaints of a 
constant ringing which is extremely bothersome.

5.  The veteran is in receipt of the maximum schedular rating 
for tinnitus.

6.  The veteran has not submitted evidence tending to show 
that his tinnitus is unusual, requires frequent periods of 
hospitalization or causes unusual interference with work 
other than that contemplated within the schedular standards.  

7.  The veteran's hearing loss was most recently manifested 
by average puretone thresholds, at 1000, 2000, 3000, and 4000 
Hertz, of 40 decibels in the right ear and 44 decibels in the 
left ear, with speech recognition ability of 96 percent 
correct bilaterally.

8.  The preponderance of the evidence shows that the 
veteran's service-connected disabilities do not render him 
unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107  (West 1991), amended by Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096  (2000); 
38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440  (2000).

2.  An original disability rating in excess of 10 percent for 
tinnitus is not warranted under the law.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.87a, Diagnostic Code 6260  
(1998); 38 C.F.R. § 4.87, Diagnostic Code 6260  (2000).

3.  The criteria for a compensable disability rating for 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.85-4.87a, Diagnostic Code 6100  (1998); 
38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100  (2000).

4.  The criteria for a total disability rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities have not been met. 38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.15, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

VA has a duty to assist with the development of evidence in 
support of claims for VA benefits.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3-4, 114 Stat. 
2096  (2000) (to be codified at 38 U.S.C.A. § 5103A).  This 
includes making reasonable attempts to obtain pertinent 
evidence, including service medical records, VA records, and 
evidence from other government agencies.  In addition, in 
certain circumstances, the veteran must be provided a VA 
medical examination.  Id.; 38 U.S.C.A. § 5106 (West 1991); 
VBA Fast Letter 00-87  (November 17, 2000); VBA Fast Letter 
00-92  (December 13, 2000); VBA Fast Letter 01-02  (January 
9, 2001).  In this case, the RO fulfilled its duty to assist.  
It obtained all VA and service medical records pertinent to 
the claims on appeal and provided the veteran with VA 
examination of all of his service-connected disabilities.  
The veteran was also provided with an opportunity to testify 
at a personal hearing before a member of the Board.  The 
veteran has had ample opportunity to submit evidence and 
argument in support of his claims.  Overall, the Board 
concludes that VA's duty to assist has been fulfilled and, 
therefore, the veteran is not prejudiced by appellate review 
at this time.  Bernard v. Brown, 4 Vet. App. 384  (1993).  In 
fact, in his most recent correspondence with VA, a September 
2000 telephone conversation with the RO, the veteran 
specifically requested that this appeal be immediately sent 
to the Board for appellate review.
II.  Evidence

Service medical records show that the veteran had right ear 
hearing loss prior to service, according to a July 1967 
induction medical examination report; left ear hearing was 
within normal limits.  Audiometric testing revealed the 
following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
40
LEFT
0
0
0
0
5

No treatment for PTSD, hearing loss, or tinnitus is shown in 
the service medical records.  The veteran's January 1970 
separation medical examination report shows bilateral hearing 
loss, with the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
20
0
NR
15
LEFT
15
10
0
NR
45

Medical remarks were that the veteran had a loss of hearing.

Subsequent to service, private medical records received from 
Springhill Memorial Hospital, dated from November 1988 to 
June 1996, show no complaints of or treatment for hearing 
loss, tinnitus, or PTSD.

A March 1997 VA general medical examination report notes that 
the veteran had anxiety and hearing loss, worse on the right.

An April 1997 VA audio examination report shows that the 
veteran complained of hearing loss and tinnitus that began 
during service.  Puretone thresholds were recorded as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
20
15
60
65
LEFT
NA
30
30
60
80

Speech recognition testing results were 92 percent correct in 
the right ear and 82 percent correct in the left ear.  
Tinnitus was reported.  It was bilateral and mild in 
severity.  Diagnosis was mild-to-severe, sloping 
sensorineural hearing loss with mildly impaired speech 
recognition thresholds in the left ear.

An April 1997 letter from The Vet Center states that the 
veteran had recently received counseling and presented with 
symptoms of sleep disturbances and difficulty controlling 
anger.  He also had intrusive thoughts of combat, avoidance 
of combat conversation, and social withdrawal.

A July 1997 VA PTSD examination report shows that the veteran 
related several stressful combat experiences while serving in 
the Republic of Vietnam.  After service, he worked 32 years 
as a bridge tender, and was still working as such.  His job 
was at night and, thus, he saw very few people.  He was a 
draw-bridge operator and, because he worked at night, he 
sometimes did not even have to lift the bridge once during 
his shift, allowing him to just read or listen to the radio.  
He had been married 3 times.  He took no medications for 
psychiatric problems.  Mental status evaluation revealed that 
he would not discuss his combat experiences, but that he 
watched war movies.  He reported intrusive thoughts and 
nightmares 5 times per week and flashbacks 4 times per week.  
Loud noises at work reminded him of Vietnam.  The veteran 
reported trouble getting along with people, especially at 
work.  He had decreased interest in sports and other 
activities.  In public establishments, he sat in the back of 
the room.  He reported a marked startle response.  He had a 
considerable amount of depressive symptoms, with daily crying 
spells and poor concentration, comprehension, and memory 
recall.  Sleep habits were also poor.  He had suicidal 
thoughts daily.  No psychotic indices could be elicited.  
Assessment was PTSD, major depressive disorder, and alcohol 
dependence.  Current Global Assessment of Functioning (GAF) 
was 50.

A February 1998 VA audiology report shows that the veteran 
had mild to severe bilateral sensorineural hearing loss with 
excellent word recognition ability.

A March 1998 private physician letter shows that the veteran 
had hypertension, restrictive lung disease, and diabetes 
mellitus with diabetic retinopathy and peripheral neuropathy.  
He was not able to perform his job duties or other productive 
duties due to these problems.

Another March 1998 private physician letter indicates that 
the veteran was legally blind.

VA outpatient records from March 1997 to January 1999 show 
that the veteran was seen in the mental health clinic on 
several occasions.  A November 1997 note shows that he was 
taking Paxil.  Mental status examination revealed that he was 
well-oriented and cooperative, with normal speech.  There 
were no hallucinations or delusions or current suicidal or 
homicidal ideation.  He had decreased attention and 
concentration, a depressed mood, and a congruent affect.  He 
cried easily and had decreased sleep and appetite.  Judgment 
and insight were questionable.  Grooming was good.  He was 
currently unemployed.  Assessment was PTSD from prior history 
with depression.

Another November 1997 VA note indicates that the veteran had 
a history of sleep problems due to family discord, recently 
exacerbated by his spouse leaving him.  He reported that he 
thought about hurting himself.  His overall complaint was 
that his mother-in-law was adversely influencing his spouse.  
Mental status examination was negative, except that mood was 
mildly depressed.  Assessment was major depression and PTSD.

Additional VA mental health notes from December 1997 also 
indicate a normal mental status examination, although a 
February 1998 note reflects that the veteran reported a 
worsening of his depression symptoms.  A March 1998 note 
indicates that the veteran was issued hearing aids.  An April 
1998 note indicates that he was doing well emotionally.  
Assessment was chronic PTSD; a GAF of 70 was provided.  An 
August 1998 note shows that the veteran had irritability due 
to a pending divorce, but was not in a crisis.  A January 
1999 note indicates that that he had a court date set in 
regard to his divorce, but that he had no depression 
complaints.  Assessment was depressive disorder.  A GAF of 60 
was provided.

A February 1999 VA audio examination report shows the 
following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
40
50
75
80
LEFT
NA
50
50
80
90

Average puretone thresholds were 61 decibels in the right ear 
and 68 decibels in the left ear.  Word recognition results 
were 94 percent correct bilaterally.  Tinnitus was described 
by the veteran as constant and kept him awake all night and 
drove him crazy.  Impression was mild to severe sensorineural 
hearing loss with good word recognition ability.

In March 1999, additional private medical records were 
received from the veteran showing treatment from January 1975 
to June 1985 for unrelated physical disability.  

An April 1999 VA PTSD examination report updates the prior 
PTSD report, indicating that the veteran continued to have a 
lot of problems with PTSD.  He indicated that he was 
unemployed, losing his job due to company downsizing and 
because he was legally blind, diabetic, hypertensive, and had 
emotional problems.  After losing his job, he attempted 
teaching, but quit after having trouble coping with noise and 
other people.  In regard to his PTSD, he continued to have 
sleep problems, was paranoid about home security, and had 
panic attacks, dreams of combat, and depression.  Mental 
status examination revealed a neat dress and good hygiene.  
The veteran talked about persistent thoughts of Vietnam and 
survivor's guilt.  He had profound memory problems, which had 
worsened after losing his job.  He had irritability with 
outburst of anger.  He was alert and well-oriented.  Insight 
and judgment were good.  He had continued suicidal ideation, 
but no plans.  His daily routine consisted of performing 
household chores.  He avoided people and was not socially 
active.  He would not put his back to people.  He had an 
exaggerated startle response.  Diagnoses included chronic 
PTSD, alcohol dependence and major depressive disorder, in 
partial remission.  A GAF of 40 was provided, indicative of 
major impairment in several areas of work, family, and 
emotions.

An August 2000 VA audio examination report shows the 
following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
15
15
65
65
LEFT
NA
15
30
60
70

Average puretone thresholds were 40 decibels in the right ear 
and 44 decibels in the left ear.  Word recognition results 
were 96 percent correct bilaterally.  Tinnitus was described 
by the veteran as constant and severely bothersome; it kept 
him awake at night.  Clinical impression was moderate to 
moderately severe sensorineural hearing loss with good word 
recognition ability.  Diagnosis was bilateral high-frequency 
sensorineural hearing loss with constant subjective tinnitus 
of unknown etiology.

An August 2000 VA PTSD examination report indicates that the 
veteran was unemployed.  He had worked for 31 years for a 
railroad company but had been put on disability retirement 
after physical examination revealed diabetes, vision 
problems, and hearing loss.  He was recently remarried.  He 
did little and stayed in his home, mainly due to his vision 
problems.  He maintained communication with his grown 
children and younger daughter, going to ball games.  Mental 
status evaluation revealed very careful grooming.  The 
veteran was alert, rational, and able to communicate at an 
average or better-than-average intelligence level.  There 
were no psychotic symptoms.  He was fully oriented and 
related socially to the examiner.  He was preoccupied with 
his health status.  He was mildly agitated and irritable, 
with flare-ups of anger that were Vietnam-related.  He had 
intrusive memories and nightmares of Vietnam, the latter 
occurring about 1 every 2 or 3 weeks.  He reported sleep 
difficulties.  Memory was good with no more than moderate 
impairment in concentration.  Abstract thinking was good.  He 
had some suicidal thoughts and angry thoughts towards his ex-
spouse.  He was easily startled.  Diagnosis was PTSD, 
chronic.  A GAF of 55 was provided, based on moderate 
symptoms and impairment.  The veteran was unemployable due to 
his total health status.  It was noted that he had poor 
vision, diabetes, pancreatitis, sleep apnea, and complaints 
referable to the kidneys, sinuses, and lungs.

III.  Analysis

1.  Increased disability ratings

Service-connected disabilities are rated pursuant to 
diagnostic codes (DC) in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4  (2000) (Rating Schedule).  
The ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities, and are considered adequate 
to compensate for considerable loss of working time.  
38 C.F.R. § 4.1  (2000).  Where there is a question as to 
which of two evaluations under a specific diagnostic code 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2000); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  However, while the regulations require 
review of the recorded history of a disability to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In making its determination, the Board must consider all of 
the medical evidence, both for and against the veteran's 
claim, and determine its credibility and overall probative 
value.  See 38 U.S.C.A. § 7104(d)(1)  (West 1991); see also 
Caluza v. Brown, 7 Vet. App. 498  (1995) (citations omitted); 
Madden v. Gober, 125 F.3d 1477  (Fed. Cir. Sept. 29, 1997) 
(holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Colvin v. Derwinski, 1 Vet. App. 171, 175  
(1991).  It must determine whether the evidence is in support 
of the claim or is in equal balance, Alemany v. Brown, 9 Vet. 
App. 518, 519  (1996), or, alternatively, whether the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

Since the veteran appealed the initial assignment of a 
disability rating for tinnitus, the Board must consider not 
only whether he is currently entitled to an increased 
disability rating for this disability, but also whether or 
not he was entitled to an increased disability rating at any 
time since the effective date of the initial grant of service 
connection, even if only temporarily.  Fenderson v. West, 12 
Vet. App. 119, 126  (1999) (separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings); see 38 C.F.R. 
§§ 3.400, 3.500  (2000).

In deciding claims for VA benefits, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b). 


a.  PTSD

Under VA regulations, a 30 percent rating for PTSD requires 
the following:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, DC 9411, 9440  (2000).

A 50 percent rating is assigned to PTSD manifested by the 
following:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

Id.

A 70 percent disability rating is warranted for 
PTSD most closely reflecting the following:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

Id.

A total schedular rating of 100 percent requires the 
following:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

Id.

In this case, after full consideration of all relevant 
evidence in the claims file, the Board finds that the 
veteran's PTSD warrants no more than the current 50 percent 
disability rating assigned by the RO.  In rendering this 
decision, the Board finds most probative the recent VA 
examination reports, especially that from August 2000, which 
is the most recent medical evidence of record and shows the 
results of a thorough psychiatric evaluation.  These reports 
show that the veteran has chronic PTSD.  It is consistently 
manifested by sleep difficulties, panic attacks, anxiety, and 
a depressed mood.  However, the reports also indicate that 
the veteran is well-groomed, well-oriented, alert, and with 
adequate insight and judgment.  These manifestations most 
closely reflect the diagnostic criteria for a 30 percent 
disability rating.  38 C.F.R. § 4.130, DC 9411, 9440  (2000).  
However, the veteran also has some problems with memory.  
Although his memory was noted to be "good" in August 2000, 
prior examination reports were positive for memory 
impairment; such impairment was noted to be "profound" in 
April 1999.  The veteran's PTSD also involves suicidal 
ideation, intrusive thoughts, and nightmares about Vietnam.  
These manifestations suggest that his PTSD is worse than that 
contemplated by a 30 percent rating.  The Board recognizes 
that the claims file contains no competent evidence that the 
veteran has a flattened affect or circumstantial, 
circumlocutory, or stereotypical speech, two of the general 
criteria for a 50 percent rating.  Id.  However, the presence 
of suicidal ideation, intrusive thoughts, crying spells, and 
other symptoms make entitlement to a 50 percent disability 
rating warranted.

However, the Board finds that a rating in excess of 50 
percent is not warranted.  The evidence of record does not 
show obsessional rituals, illogical speech, near-continuous 
panic, spatial disorientation, or a neglect of personal 
appearance, several of the criteria specifically enumerated 
in the regulations as representative of a 70 percent rating.  
Id.  The veteran, as stated above, does have some suicidal 
ideation, depression, and impaired impulse control, but these 
are not of sufficient frequency or severity to justify the 
grant of a 70 percent disability rating, given the overall 
disability picture.

That the veteran does not meet the criteria for a 70 percent 
disability rating is also shown in the GAF scores assigned to 
his level of social and occupational functioning.  The August 
2000 VA examination report shows a GAF of 55, indicative of 
only moderate impairment.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995) (GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness.") (citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS 32 (4th ed., 1994)); see also Richard 
v. Brown, 9 Vet. App. 266  (1996).  While a GAF of 40 was 
assigned in April 1999, that is the lowest score ever 
assigned and was assigned only once.  The other reported GAF 
scores were 50 in July 1997, 70 in April 1998, and 60 in 
January 1999.  These scores indicate that the veteran has 
some definite impairment in social and occupational 
functioning, but do not reflect an absolute "inability to 
establish and maintain effective relationships."  38 C.F.R. 
§ 4.130, DC 9411, 9440  (2000).  The veteran's history of 
over 30 years of successful work and continued close 
relationships with his grown children also show that he has 
the ability to maintain effective relationships to some 
degree.

Overall, the preponderance of the evidence shows that the 
veteran has PTSD most closely resembling the diagnostic 
criteria of a 50 percent disability rating under the Rating 
Schedule.  The balance of the evidence does not show that he 
meets the criteria for a rating in excess of 50 percent.  38 
C.F.R. § 4.130, DC 9411, 9440  (2000); 38 U.S.C.A. §§ 1155, 
5107  (West 1991) (amended 2000).  As such, his claim for an 
increased disability rating is denied.

b.  Tinnitus

Initially, the Board finds that the VA regulations pertaining 
to the rating of tinnitus changed during the pendency of this 
appeal.  64 FR 25202  (May 11, 1999) (codified at 38 C.F.R. 
§ 4.85-4.87  (2000), compare with 38 C.F.R. § 4.85-4.87a, 
(1998).  The United States Court of Appeals for Veterans 
Claims has held that, where the law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been conducted, the version of 
the law or regulation most favorable to the veteran shall be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308, 313  (1991).

In this case, the Board finds that neither the old or amended 
regulations are more favorable to the veteran.  Under the old 
regulations, a 10 percent disability rating for tinnitus 
required that it be "persistent" and "a symptom of head 
injury, concussion, or acoustic trauma."  38 C.F.R. § 4.87a, 
DC 6260  (1998).  Under the amended regulations, for the same 
rating, tinnitus must only be "recurrent."  38 C.F.R. 
§ 4.87, DC 6260  (2000).  Under either set of regulations, a 
10 percent rating is the maximum rating.  Here, the veteran 
is already in receipt of a 10 percent disability rating for 
his tinnitus.  As such, there is no basis under either set of 
regulations for assignment of a higher rating.  Id.

The Board recognizes that the veteran appealed the initial 
disability rating assignment for his service-connected 
tinnitus.  This necessitates that the Board consider not only 
whether he is currently entitled to an increased disability 
rating, but also whether or not he was entitled to an 
increased disability rating at any time since the effective 
date of his initial grant of service connection, even if only 
temporarily.  Fenderson v. West, 12 Vet. App. 119, 126  
(2000) (separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings) (citations omitted); see 38 C.F.R. 
§§ 3.400, 3.500  (2000).  In this regard, the Board concludes 
that the veteran's tinnitus is not entitled to a "staged 
rating."  As stated above, a 10 percent disability 
evaluation is the maximum available under the Rating 
Schedule.  There is no basis to assign a higher rating, even 
if only temporarily.

An extraschedular evaluation with regard to the veteran's 
service-connected tinnitus has also been considered.  In 
exceptional cases where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
In this case, the veteran has not submitted evidence tending 
to show that his tinnitus is unusual, requires frequent 
periods of hospitalization or causes unusual interference 
with work other than that contemplated within the schedular 
standards. 

In light of the above, the appeal for an increased original 
disability rating for tinnitus is denied.

c.  Hearing loss

The law amending VA regulations for rating tinnitus also 
amended those pertinent to the rating of hearing loss.  See 
64 FR 25202  (May 11, 1999).  Since this change occurred 
during the pendency of the veteran's appeal, the Board must 
consider both the old and new regulations and apply those 
most favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313  (1991).  Here, the Board finds that neither 
set of regulations is more favorable to the veteran.  The 
regulations were amended only to ensure that current medical 
terminology and unambiguous criteria were used and to reflect 
current medical advances.  See 64 FR 25202  (May 11, 1999).  
The tables used to assign the Roman numerals and, then, to 
assign the appropriate disability rating were not changed.  
Id.  The amended regulations do include additional provisions 
that pertain to hearing loss of 55 decibels or more in each 
of the 4 specified frequencies (i.e. 1000, 2000, 3000, and 
4000 Hertz), and to hearing loss with a puretone threshold of 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86(a), (b)  (2000 ).  However, 
these provisions are not pertinent in this case.  The veteran 
does not have hearing loss of 55 decibels in all 4 respective 
frequencies, nor a 30 decibel loss at 1000 Hertz and a 70 
decibels loss at 2000 Hertz for either ear.  Overall, the 
Board finds that the outcome of this case is the same under 
either set of regulations.

Under either the old or amended regulations, evaluations of 
hearing loss range from noncompensable (0 percent) to 100 
percent based on the severity of organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from service-
connected defective hearing, the Rating Schedule establishes 
11 auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85-4.87a, DC 6100  (1998); 38 
C.F.R. §§ 4.85-4.87, DC 6100  (2000).  When the issue 
involves a claim for an increased rating for hearing loss, 
the applicable rating will be determined by applying the 
numerical values listed in the audiometric examination report 
to the applicable rating tables.  Id.  It should be 
emphasized that assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

In this case, the most recent audiological evidence comes 
from the August 2000 VA examination report.  It shows that 
the veteran has average hearing loss of 40 decibels in the 
right ear and 44 decibels in the left ear, with word 
recognition of 96 percent correct bilaterally.  Applying this 
data to Table VI of the Rating Schedule, the Roman numeric 
designation is I for the left ear and I for the right ear.  
38 C.F.R. § 4.85, Table VI  (2000).  When the formula in 
Table VII for determining the disability evaluation is 
applied to these numeric designations, the result is a 
noncompensable (0 percent) disability rating.  38 C.F.R. § 
4.85, Table VII  (2000).

The Board recognizes that audiological testing data from the 
February 1999 VA examination report suggest more severe 
hearing loss.  However, even applying this data to the Rating 
Schedule results in a noncompensable rating.  Id.  In fact, 
the Board finds no audiological testing data in the claims 
file that would warrant a compensable disability rating when 
applied to the Rating Schedule.  As such, there is no basis 
for assigning an increased disability rating for hearing 
loss.

The Board is sympathetic to the veteran's contentions 
regarding the severity of his hearing loss; however, as noted 
above, in Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992), the United States Court of Appeals for Veterans 
Claims held that the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the Rating Schedule to numeric designations assigned after 
audiometric evaluations are rendered.  Based on the 
application of the rating criteria to the audiometric 
evidence in this case, the Board finds that there is no 
evidence of record to support an increased (compensable) 
disability evaluation under VA rating criteria.  Therefore, a 
compensable disability rating for the veteran's hearing loss 
may not be granted.  38 U.S.C.A. §§ 1155, 5107  (West 1991) 
(amended 2000); 38 C.F.R. §§ 4.85-4.87a, DC 6100  (1998); 
38 C.F.R. §§ 4.85-4.87, DC 6100  (2000).

2.  Total disability rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities

The law provides that "[t]otal disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities:  Provided,  That, if there is only 
one such disability, this disability shall be ratable at 60 
percent or more, and, that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more." 
38 C.F.R. §§ 3.340, 3.341, 4.16(a)  (2000).  If the above 
percentages are not met, the veteran's claim may still be 
referred to the Director, Compensation and Pension Service 
for an extraschedular rating, when the evidence of record 
shows that veteran is "unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities."  38 C.F.R. § 4.16(b)  (2000); see 
also 38 C.F.R. § 3.321(b)(1)  (2000) (The standard when 
considering extraschedular referral is, "due exclusively to 
the service-connected disability," a "finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.").

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA O.G.C. Prec. Op. No. 75-91 (December 27, 
1991).  Thus, the regulations governing entitlement to a 
total disability rating include both an objective and 
subjective standard, of which the fulfillment of one is 
sufficient for the grant of a total rating, or referral 
therefore.  See Hatlestad v. Derwinski, 3 Vet. App. 213  
(1992).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361  (1993); 38 C.F.R. § 3.341(a)  (2000).   
Furthermore, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  See 38 C.F.R. §§ 4.1, 4.15  (2000).  The 
sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he or she can find 
employment.  See 38 C.F.R. 4.16(a)  (2000); Van Hoose, 4 Vet. 
App. at 363.

In this case, the veteran has 3 service-connected 
disabilities.  These have been addressed fully in the Board's 
opinion, infra, and consist of PTSD, hearing loss, and 
tinnitus.  The PTSD is 50 percent disabling, the tinnitus is 
10 percent disabling, and the hearing loss is 0 percent 
disabling.  This results in a combined disability rating of 
60 percent.  38 C.F.R. § 4.25  (2000).  The Board has 
thoroughly reviewed each of these disabilities, infra, and 
finds that these ratings accurately represent the level of 
disability for each disability as per the Rating Schedule.  
Therefore, the veteran does not meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  As such, 
entitlement to a total disability rating based on 
unemployability due to service-connected disabilities is 
available only under the provisions of 38 C.F.R. § 4.16(b).

After careful review of all the evidence in the claims file, 
the Board concludes that the veteran does not meet the 
criteria for a total disability rating pursuant to § 4.16(b).  
That is, he is not unemployable due solely to his service-
connected disabilities.  38 C.F.R. § 4.16(b)  (2000).  His 
PTSD, as indicated above, involves definite social and 
occupational impairment.  However, the evidence does not show 
that it renders him totally unable to obtain or maintain 
gainful employment.  As stated in the August 2000 VA 
examination report, the veteran's PTSD was only 
"moderately" impairing, as he had more than a 30 year 
career in the railroad industry before he retired a few years 
prior.  While the veteran's PTSD does cause some avoidance of 
people, irritability, and anger, the July 1997 VA examination 
report states that his job was at night and, thus, he saw 
very few people.  He was a draw-bridge operator and, because 
he worked at night, sometimes did not even have to lift the 
bridge once during his shift, allowing him to just read or 
listen to the radio.

The August 2000 VA examination report does indicate that the 
veteran was currently unemployable, but it was due to his 
"total health status," which included poor vision, 
diabetes, sleep apnea, pancreatitis, and several other 
medical complaints, none of which are service-connected.  A 
GAF score of 55 was provided, indicating that the veteran did 
not have total occupational impairment.  That the veteran's 
unemployability is due to nonservice-connected disabilities 
is also shown in the April 1999 VA examination report.  It 
indicates that his occupational impairment was due, in large 
part, to the fact that he was legally blind, diabetic, and 
hypertensive, none of which are service-connected 
disabilities.  Similarly, while a March 1998 private 
physician letter states that the veteran could not perform 
any productive occupational duties, this was expressly noted 
to be due to his hypertension, restrictive lung disease, 
diabetes, diabetic retinopathy, and diabetic peripheral 
neuropathy.

The veteran's own statements also do not support a grant of 
entitlement to a total disability rating for compensation 
purposes due to individual unemployability.  According to the 
veteran's own history, he retired from his railroad job 
mainly due to his vision problems and diabetes.  He also 
mentioned that company downsizing played a part in his 
retirement.

Overall, the preponderance of he evidence does not show that 
the veteran is precluded from all gainful employment solely 
due to his service-connected disabilities.  Therefore, a 
total disability rating based on individual unemployability 
due to service-connected disabilities is not warranted.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a), (b)  (2000).


ORDER

Entitlement to an increased disability rating for PTSD is 
denied.

Entitlement to an increased original disability rating for 
tinnitus is denied.

Entitlement to an increased (compensable) disability rating 
for hearing loss is denied.

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities is denied. 




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

